DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment Under 37 C.F.R. § 1.111
The ‘Amendment Under 37 C.F.R. § 1.111’, filed 26 August 2021, has been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-15, 18 are canceled.
	Claims 16, 21, 24, and 29 are amended.
	Claims 25-28, 30, and 31 remain withdrawn.
	Accordingly, claims herein under examination are claims 16, 17, 19-24, and 29 along with C. acetobutylicum as the solventogenic bacterium.


Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections – 35 U.S.C. § 112(b), Lack of Antecedent Basis’
The ‘Amendment Under 37 C.F.R. § 1.111’, filed 26 August 2021, amends claims 16, 21, 24, and 29 along with canceling claim 18. It is alleged/argued on page 7 that the amendments to the claims renders these rejections moot. In view of the amendments to the claims, these rejections are withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections - 35 U.S.C. § 102, Xu et al.’ and ‘‘Claim Rejections - 35 U.S.C. § 102, Xu et al. further in view of Collas et al.’
The ‘Amendment Under 37 C.F.R. § 1.111’, filed 26 August 2021, amends the claims and alleges/argues on page 7 that XU does not anticipate the claimed invention because XU discloses a system that provides a single vector and a Cas9 enzyme modified that causes only single-stranded cleavage in the targeted bacterial DNA. It is further alleged/argued that COLLAS fails to remedy the defects of XU. In view of the amendments to the claims, these rejections are withdrawn.

Double Patenting
U.S. Patent Application Publication No. 16/421,572
Claims 16, 17, 19, 20, 22-24, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-9, and 13 of co-pending U.S. Patent Application No. 16/421,572 (also published as U.S. Patent Application Publication No. 2019/0367947; ‘Information Disclosure Statement’, filed 10 December 2019; “USPGPUB ‘572”).
Allegations/Arguments
The ‘Amendment under 37 C.F.R. 1.111’ (p7), filed 26 August 2021, asserts the claims are not obvious over USPATAPP ‘572.
Response to Allegations/Arguments
The allegation/argument has been fully considered but is found unpersuasive. As discussed below, the claims of USPAT ‘572 recite limitations substantially similar to that of the claims of this application. Independent claim 1 of USPAT ‘572 similarly provides for a genetic tool that comprises a first nucleic acid encoding at least Cas9 under the control of a promoter and a second nucleic containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the Clostridium DNA targeted by Cas9 by a sequence of interest. Dependent claim 8 recites “characterized in that each of the nucleic acids present within the tool belongs to a distinct expression cassette or a distinct vector” and, therefore, provides for the first nucleic acid and second nucleic acid of the genetic tool to encompass distinct vectors (e.g., first vector and second vector).   
Accordingly, the allegation/argument is found unpersuasive.

The following specifically denotes the instant claims with the corresponding claims of USPATAPP ‘572 applied herein:
Instant claims 16, 17, and 22 are unpatentable over claims 1, 7, 9, and 13 of USPATAPP ‘572.
Instant claims 19 and 20 are unpatentable over claims 2 and 3 of USPATAPP ‘572.
Instant claim 23 is unpatentable over claim 7 of USPATAPP ‘572.
Instant claim 24 is unpatentable over claim 8 of USPATAPP ‘572.
Instant claim 29 is unpatentable over claim 13 of USPATAPP ‘572.
Claims 1-3, 7-9, and 13 of co-pending USPATAPP ‘572 renders instant claims 16, 17, 19, 20, 22-24, and 29 unpatentable.  For instance, claim 1 of USPATAPP ‘572 is directed to “A genetic tool allowing the transformation, and genetic modification by homologous recombination, of a bacterium of the genus Clostridium characterized i) in that it comprises: a first nucleic acid encoding at least Cas9, wherein the sequence encoding Cas9 is placed under the control of a promoter, and at least a second nucleic acid containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of the bacterial DNA targeted by Cas9 by a sequence of interest, in that ii) at least one of said nucleic acids further encodes one or more guide RNAs (gRNAs) or in that the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the targeted portion of the bacterial DNA, and iii) in that at least one of said nucleic acids further comprises a sequence encoding an anti-CRISPR protein placed under the control of an inducible promoter, or in that the genetic tool further comprises a third nucleic acid encoding an anti-CRISPR protein placed under the control of an inducible promoter.”  It should be recognized that claim 8 of USPAT ‘572 recites “characterized in that each of the nucleic acids present within the tool belongs to a distinct expression cassette or a distinct vector” which therefore, provides for the first nucleic acid and second nucleic acid of the genetic tool to encompass distinct vectors (e.g., first vector and second vector). Similarly, amended claim 16 is directed to “A genetic tool allowing the transformation by homologous recombination of a Clostridium characterized in that said genetic tool comprises: a first vector comprising a nucleic acid sequence encoding at least Cas9, wherein the Cas9 coding sequence is placed under the control of a promoter, and a second vector comprising a nucleic acid sequence containing a repair template allowing, by a homologous recombination mechanism, the replacement of a portion of a Cas9-targeted bacterial DNA by a sequence of interest, in that i) at least one of said first or second nucleic acid sequences further encodes one or more guide RNAs (gRNAs), or ii) the genetic tool further comprises one or more guide RNAs, each guide RNA comprising a Cas9-enzyme-binding RNA structure and a sequence complementary to the portion of the Cas9-targeted bacterial DNA, said complementary sequence comprising at least 10 nucleotides, wherein Cas9 causes double-stranded cleavage of the bacterial DNA and the bacterial DNA is the DNA of a solvent-forming bacterium of the genus Clostridium.”  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 16, 17, 19, 20, 22-24, and 29 appear to recite limitations substantially similar to claims 1-3, 7-9, and 13 of USPATAPP ‘572.  Accordingly, instant claims 16, 17, 19, 20, 22-24, and 29 are rejected over claims 1-3, 7-9, and 13 of USPATAPP ‘572 on the grounds of non-statutory obviousness-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 112(b)
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Vague and Indefinite
	Amended claim 29 recites the limitation “to selected inducible promoter(s) used within the tool” which is considered vague and indefinite. Specifically, the above limitation indicates selected inducible promoter(s) are to be within the tool. However, absent is a prior recitation of selected inducible promoters and, thus, the above limitation lacks proper antecedent basis.  While claim 16 does provide for the control of the Cas9 coding sequence under a promoter, there is no indication that such promoter is inducible nor for the utilization of a selected promoter.  Accordingly, clarification and appropriate correction of the above claim limitation is requested.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2016/0340661 further in view of Collas et al.
Claims 16, 17, 19-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0340661 (see attached ‘PTO-892’; “CONG”) further in view of Collas et al. (Simultaneous production of isopropanol, butanol, ethanol and 2,3-butanediol by Clostridium acetobutylicum ATCC 824 engineered strains. 01 January 2012. AMB Express. Vol. 2, No. 45, p1-10; ‘Information Disclosure Statement’, filed 13 April 2018; “COLLAS”).
	CONG discloses systems utilizing of the CRISPR-Cas9 to edit the genome of various host cells. (Title; Abstract; ¶ [0581]-[0582].)
Id.) CONG provides for controlling expression of the Cas9 and the gRNA under a promoter (e.g., inducible). (¶ [0454], [0582], [0586].) CONG provides for the complementary sequence in the guide RNA to comprise at least 10 nucleotides. (Id.)
Regarding claim 21, CONG provides for the Cas9 protein to be from Streptococcus pyogenes (i.e., instant SEQ ID NO: 1). It should be recognized that the instant specification also provides for the Cas9 protein to be from Streptococcus pyogenes. ([0009]-[0010].)
While CONG does teach methods of editing the genome of Clostridium utilizing a CRISPR-Cas system, CONG fails to specifically teach the editing of Clostridium acetobutylicum ATCC 824 strain by introducing a DNA sequence that encodes a product promoting the production of solvent. COLLAS resolves the deficiencies of CONG, where COLLAS describes increasing solvent production (e.g., isopropanol) in C. acetobutylicum ATCC 824 by the introduction of additional genes. (Abstract.)
Regarding claims 16, 19, 20, and 23, COLLAS provides for the introduction of DNA sequences that encodes a product (e.g., adh, adc, ctfA and ctfB genes) which promotes the production of solvent (e.g., isopropanol) in C. acetobutylicum ATCC 824. (Abstract; p1, ¶ bridging nd ¶ to p9, left col., 1st ¶; Tables 1-4.)
In view of the teachings of CONG and COLLAS (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively modified the C. acetobutylicum ATCC 824 by introducing the adh, adc, ctfA and/or ctfB genes in order to increase production of solvents as disclosed in COLLAS by the methods of editing the genome of prokaryotes utilizing a CRISPR-Cas system as described by CONG. CONG provides one in the art some teaching, suggestion, or motivation for the broad utilization of the described system for the introduction/integration of exogenous polynucleotides into the genome of prokaryotic host cells and indicates the disclosed system minimizes/avoids off-target binding, has a high degree of targeting specificity, and has a broad spectrum of applications ([0008], [0203], [0263], [0581]-[0583].) Further, CONG and COLLAS are directed to expression modification of cells (e.g., prokaryotes) and, thus, are drawn to the same purpose and/or outcome.
Accordingly, CONG further in view of COLLAS renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636